RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 16a0069p.06

                   UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                   _________________


 In re: UNITED STATES OF AMERICA.                       ┐
 __________________________________________             │
                                                        │
 UNITED STATES OF AMERICA,                              │
                                   Petitioner,          │
                                                      >      No. 15-3793
                                                     │
      v.                                             │
                                                     │
 NORCAL TEA PARTY PATRIOTS, et al.,                  │
                                                     │
                                     Respondents. │
                                                     ┘
                       On Petition for a Writ of Mandamus to the
              United States District Court for the Southern District of Ohio.
                   No. 1:13-cv-00341—Susan J. Dlott, District Judge.

                                   Argued: March 16, 2016

                             Decided and Filed: March 22, 2016

                 Before: KEITH, McKEAGUE, and KETHLEDGE, Circuit Judges.

                                     _________________

                                         COUNSEL

ARGUED: Patrick J. Urda, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Petitioner. Edward D. Greim, GRAVES GARRETT, LLC, Kansas City, Missouri, for
Respondents. ON PETITION: Patrick J. Urda, Gilbert S. Rothenberg, Jonathan S. Cohen,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Petitioner. ON
RESPONSE: Edward D. Greim, Todd P. Graves, Dane C. Martin, GRAVES GARRETT, LLC,
Kansas City, Missouri, Christopher P. Finney, FINNEY LAW FIRM, LLC, Cincinnati, Ohio,
David R. Langdon, LANGDON LAW, LLC, West Chester, Ohio, for Respondents.




                                               1
No. 15-3793                      In re United States of America                         Page 2


                                        _________________

                                            OPINION
                                        _________________

       KETHLEDGE, Circuit Judge. Among the most serious allegations a federal court can
address are that an Executive agency has targeted citizens for mistreatment based on their
political views.   No citizen—Republican or Democrat, socialist or libertarian—should be
targeted or even have to fear being targeted on those grounds. Yet those are the grounds on
which the plaintiffs allege they were mistreated by the IRS here. The allegations are substantial:
most are drawn from findings made by the Treasury Department’s own Inspector General for
Tax Administration. Those findings include that the IRS used political criteria to round up
applications for tax-exempt status filed by so-called tea-party groups; that the IRS often took
four times as long to process tea-party applications as other applications; and that the IRS served
tea-party applicants with crushing demands for what the Inspector General called “unnecessary
information.”

       Yet in this lawsuit the IRS has only compounded the conduct that gave rise to it. The
plaintiffs seek damages on behalf of themselves and other groups whose applications the IRS
treated in the manner described by the Inspector General. The lawsuit has progressed as slowly
as the underlying applications themselves: at every turn the IRS has resisted the plaintiffs’
requests for information regarding the IRS’s treatment of the plaintiff class, eventually to the
open frustration of the district court. At issue here are IRS “Be On the Lookout” lists of
organizations allegedly targeted for unfavorable treatment because of their political beliefs.
Those organizations in turn make up the plaintiff class. The district court ordered production of
those lists, and did so again over an IRS motion to reconsider. Yet, almost a year later, the IRS
still has not complied with the court’s orders. Instead the IRS now seeks from this court a writ of
mandamus, an extraordinary remedy reserved to correct only the clearest abuses of power by a
district court. We deny the petition.
No. 15-3793                      In re United States of America                          Page 3


                                                 I.

                                                A.

       Every year, thousands of non-profit groups—churches, schools, charities, and other
actors in what Tocqueville called America’s “civil life”—apply for exemption from federal taxes
under section 501(c) of the Internal Revenue Code. In 2014, the IRS considered 117,525 such
applications. See Internal Revenue Service Data Book 2014 at 57. Of those, the IRS rejected 89,
or about 0.07%. Id.

       Most groups apply for 501(c)(3) status, which permits them to receive tax-deductible
donations and to engage in limited, issue-based political advocacy. Others apply as 501(c)(4)
social-welfare organizations.    Tax-exempt 501(c)(4) groups may not collect tax-deductible
donations, but they may engage in relatively unfettered political advocacy, including election
advocacy. 501(c)(4) groups range from national organizations—including the American Civil
Liberties Union, the National Rifle Association, and the Sierra Club—to local neighborhood
associations.

       Applicants for tax-exempt status submit standardized forms: Form 1023 for aspiring
501(c)(3) organizations, and Form 1024 for aspiring 501(c)(4) organizations. Form 1023 asks
applicants to describe their purposes and activities; the compensation of their officers and
employees; their fundraising methods; their revenues, expenses, assets, and liabilities; and their
plans (if any) to undertake political advocacy. Form 1024 asks applicants about their activities;
the names and titles of their officers; their criteria for membership; their publications; and their
revenues, expenses, and balance sheets.

       Both forms say at the top of page one that the applications, if successful, will be “open
for public inspection.” That is by Congressional design. The Internal Revenue Code requires
that the application of every exempt organization be available for inspection by the general
public at the national office of the IRS, as well as at the major offices of the organization. See
26 U.S.C. § 6104(a)(1)(A), (d)(1)(A)(iii). Even if the IRS denies an organization’s application,
the IRS must publish the application and the denial letter, though (unless a court orders
No. 15-3793                      In re United States of America                       Page 4


otherwise) it must first remove any identifying information. See 26 U.S.C. § 6110(a), (b)(1)(A),
(b)(2), (c)(1); see also Treas. Reg. § 301.6104(a)–1(f).

       Once the IRS has approved an application, the exempt organization must file a yearly
information return, using a Form 990. This form asks about the group’s governance; the salaries
or benefits paid to its employees and members; the amount of contributions and grants it
received that year; and the amount it spent on furthering its mission. The form also asks for a
detailed report of the group’s revenues, expenses, and balance sheet. Often, the group must
attach a Schedule B, a list of the names and addresses of its major donors that year. Similar to
Form 1023 and Form 1024, Form 990 is marked at the top of its first page, “Open to Public
Inspection.” The IRS and the group itself must make the group’s return publicly available, with
the proviso that the IRS must not—and each group need not—disclose the names or addresses of
the group’s donors as revealed on Schedule B. See 26 U.S.C. § 6104(b), (d)(1)(A)(i), (d)(3)(A).

       Congress thus created a regime in which all of the information demanded in a successful
application for 501(c) tax-exempt status is presumptively open to the public. The same is true of
the information revealed in an exempt organization’s annual return, save for the identities of
individual donors. And the few unsuccessful applications are presumptively open to the public
once any identifying information has been redacted. As for pending or dormant applications, the
IRS treats the information contained in those applications as confidential “return information,”
not to be revealed except under limited circumstances. See 26 U.S.C. § 6103(a); Treas. Reg.
§ 301.6104(a)–1(d), (g).

                                                B.

       In 2010, the IRS began to pay unusual attention to 501(c) applications from groups with
certain political affiliations. As found by the Inspector General, the IRS “developed and used
inappropriate criteria to identify applications from organizations with ‘Tea Party’ in their
names.” IG Report at 5. The IRS soon “expanded the criteria to inappropriately include
organizations with other specific names (Patriots and 9/12) or policy positions.” Id. As to the
policy positions, the IRS gave heightened scrutiny to organizations concerned with “government
spending, government debt or taxes,” “lobbying to ‘make America a better place to live[,]’” or
No. 15-3793                        In re United States of America                             Page 5


“criticiz[ing] how the country is being run[.]” Id. at 6. The IRS collected these criteria on a
spreadsheet that would become known as the “‘Be On the Lookout’ listing” (or BOLO listing).
Id. at 6. These “inappropriate criteria remained in place for more than 18 months.” Id. at 7.

        Applicants whom the IRS flagged with the “Be On the Lookout” criteria were sent to a
so-called “team of specialists,” where the applicants “experienced significant delays and requests
for unnecessary information[.]”       IG Report at 7.      As for the delays, “the IRS’s goal for
processing all types of applications for tax-exempt status was 121 days in Fiscal Year 2012[.]”
Id. at 1. “In comparison, the average time a potential political case [i.e., an application from one
of the groups targeted with these criteria] was open as of December 17, 2012, was 574 calendar
days[.]” Id. at 15. Thus, as of that date, “many organizations had not received an approval or
denial letter for more than two years after they submitted their applications. Some cases have
been open during two election cycles (2010 and 2012)”—and, as of December 2012, some had
been open “for more than 1,000 days.” Id. at 11, 14. These delays themselves brought adverse
consequences for the applicant groups: the IG observed that, for “501(c)(3) organizations, this
means that potential donors and grantors could be reluctant to provide donations or grants. In
addition, some organizations withdrew their applications and others may not have begun
conducting planned charitable or social welfare work.” Id. at 12.

        The IRS’s application forms for tax-exempt status themselves request detailed
information from every applicant group. For groups subject to the IRS’s inappropriate criteria,
however, the IRS also demanded what the IG called “unnecessary information.” Among other
things, the IRS demanded that many of these groups provide the following: “the names of
donors”; “a list of all issues that are important to the organization[,]” and the organization’s
“position regarding such issues”; “the roles and activities of the audience and participants” at the
group’s events (typically over a 12-18 month period), and “the type of conversations and
discussions members and participants had during the activity”; whether any of the group’s
officers or directors “has run or will run for public office”; “the political affiliation of the officer,
director, speakers, candidates supported, etc.”; “information regarding employment” of the
group’s officers or directors; and “information regarding activities of another organization—not
just the relationship of the other organization to the applicant.” Id. at 20. These demands,
No. 15-3793                      In re United States of America                        Page 6


according to the IG, “created [a] burden on the organizations that were required to gather and
forward information that was not needed by the [IRS] and led to delays in processing the
applications.” Id. at 18. Moreover, “[f]or some organizations, this was the second letter received
from the IRS requesting additional information, the first of which had been received more than a
year before[.]” Id. This second round of letters also warned that the IRS would close the
applicant’s case if the IRS did not receive all of the requested information within 21 days—
“despite the fact that the IRS had done nothing with some of the applications for more than one
year.” Id.

       The experience of the lead plaintiff in this case, NorCal Tea Party Patriots, provides an
example. NorCal applied for tax-exempt status in April 2010. In July 2010, the IRS sent NorCal
a letter requesting additional information to process its application. NorCal promptly replied
with 120 pages of responsive material. Eighteen months passed without further word from the
IRS. Then, in a letter dated January 27, 2012, the IRS demanded more information from NorCal.
The IRS’s “Additional Information Requested” ran five pages single-spaced and comprised 19
separate requests, almost all of which had subparts, and many of which had six or more subparts.
Among other things, the IRS requested a list of all NorCal events and activities since July 2010,
with detailed information concerning the circumstances of each event and the content of any
speeches or presentations made at those events; the names of NorCal’s donors and whether those
donors had run for elected office in the past or intended to run for elected office in the future,
along with the amounts and dates of every donation; and copies of all newsletters, emails, or
advertising materials that the group had sent to its members or to the general public. The IRS’s
letter also reminded NorCal that, “[i]f we approve your application for exemption, we will be
required by law to make the . . . information you submit in response to this letter available for
public inspection.” The IRS directed NorCal to respond by February 17, 2012—three weeks
after the date of the letter—and told NorCal that, “[i]f we don’t hear from you by the response
due date . . . we will assume you no longer want us to consider your application for exemption
and will close your case. As a result, the Internal Revenue Service will treat you as a taxable
entity.” NorCal eventually provided approximately 3,000 pages of responsive material.
No. 15-3793                       In re United States of America                         Page 7


       The IRS’s own Taxpayer Advocate seconded many of the findings in the IG’s Report.
But the response of IRS Management was muted. Although the IRS acknowledged—in the
classically passive formulation—certain “mistakes that were made in the process by which these
applications were worked[,]” the IRS asserted that “centralization was warranted” in processing
the requests, because “[c]entralization of like cases furthers quality and consistency.” IG Report
at 44-45.

                                                 C.

       One week after the release of the Inspector General’s report, the plaintiffs brought this
lawsuit against the IRS and certain IRS officials. The plaintiffs asserted claims under the
Privacy Act, 5 U.S.C. § 552a, and under the First and Fifth Amendments to the U.S.
Constitution. The plaintiffs also claimed that the IRS’s collection and internal exchange of
information about their donors, along with other sensitive information not typically requested in
an application for tax-exempt status, violated the Internal Revenue Code’s prohibition on the
unauthorized inspection of confidential “return information.” See 26 U.S.C. §§ 6103(a), 7431
(creating a cause of action for violations of § 6103). The plaintiffs also sought to certify a class
of organizations allegedly targeted by the IRS because of their political beliefs.

       To that end, the plaintiffs sought discovery in the form of basic information relevant to
class certification, including the names of IRS employees who reviewed the groups’ applications
for tax-exempt status and the number of applications from similar groups that had been granted,
denied, withdrawn, or were still pending. On the record before us here, the IRS’s response has
been one of continuous resistance.      For example, the IRS asserted that the names of IRS
employees who worked on the groups’ applications were taxpayer “return information” protected
from disclosure by § 6103. The IRS eventually abandoned that position, but argued instead that
§ 6103 barred the Department of Justice’s attorneys from even reviewing the groups’ application
files to find the names of the IRS employees who worked on them. That was true, the IRS
asserted, even though § 6103(h)(2)—entitled “Department of Justice”—expressly allows the
Department’s attorneys to review a taxpayer’s return information to the extent the taxpayer “is or
may be a party to” a judicial proceeding. See 26 U.S.C. § 6103(h)(2)(A). The IRS further
objected—this, in a case where the IRS forced the lead plaintiff to produce 3,000 pages of what
No. 15-3793                       In re United States of America                            Page 8


the Inspector General called “unnecessary information”—that “it would be unduly burdensome”
for the IRS to collect the names of the employees who worked on the groups’ applications. The
district court eventually intervened and declared the IRS’s objections meritless. Yet the IRS
objected to still other document requests on grounds of “the deliberative process privilege[.]”
That privilege, the IRS acknowledged, can be waived in cases involving “government
misconduct”; but in the IRS’s reading, the IG’s report “does not include any allegation or finding
of misconduct.”

       Eventually the district court’s patience wore thin.          The court began a discovery
conference in December 2014 by stating: “It looks like everything in this case seems to be
turning into an argument on discovery. I think we’ve already had more discovery conferences in
this case than I’ve had in any other case this whole year.” In the same conference the court
admonished the IRS: “this is class discovery, but you’re not willing to give any discovery on the
putative class . . . you’re just running around in circles and not answering the questions.” Those
admonitions appeared to have little effect. In October 2015, the court stated as follows:

       My impression is the government probably did something wrong in this case.
       Whether there’s liability or not is a legal question. However, I feel like the
       government is doing everything it possibly can to make this as complicated as it
       possibly can, to last as long as it possibly can, so that by the time there is a result,
       nobody is going to care except the plaintiffs. . . . I question whether or not the
       Department of Justice is doing justice.

       The document requests specifically at issue here concern the plaintiffs’ requests for any
lists of organizations that the IRS flagged for special attention using the “Be On the Lookout”
criteria, as well as two spreadsheets that the IRS provided to the Inspector General in connection
with his report. The plaintiffs specified that they wanted “the names of class members as shown
on the IRS’s internal lists” so that plaintiffs could identify fellow members of the putative class.
The IRS refused to produce the lists and instead moved for a protective order from the district
court. In support, the IRS argued that any information contained in an application for tax-
exempt status, including the applicant’s name, is confidential “return information” that the IRS is
barred from disclosing to the district court. The district court, for its part, agreed that the
plaintiffs’ requests encompassed “return information”; but the court held that the IRS could
disclose the documents nonetheless under an exception allowing disclosure where “the treatment
No. 15-3793                      In re United States of America                           Page 9


of an item reflected on such return is directly related to the resolution of an issue” in a judicial
proceeding. 26 U.S.C. § 6103(h)(4)(B). The district court thus ordered the IRS to produce the
documents. The IRS moved for reconsideration, and the court modified its order to permit the
IRS to redact any employer identification numbers; but otherwise the court again ordered
production of the documents.

       The IRS then filed this petition for a writ of mandamus.

                                                II.

                                                A.

       The writ of mandamus is a “drastic and extraordinary remedy reserved for really
extraordinary causes.” Cheney v. U.S. Dist. Court, 542 U.S. 367, 380 (2004). Mandamus should
issue only in “exceptional circumstances” involving a “judicial usurpation of power” or a “clear
abuse of discretion.” Id. To obtain the writ here, the IRS must show that it lacks any other
adequate means of obtaining relief, that its right to relief is “clear and indisputable,” and that
issuance of the writ is “appropriate under the circumstances.” Id. at 380-81.

       The IRS argues that the “names and other identifying information of” organizations that
apply for tax-exempt status—along with the applications themselves—are confidential “return
information” under 26 U.S.C. § 6103. IRS Petition at 2, 16. The IRS argues further that the
district court lacked authority to order disclosure of those names under a statutory provision for
disclosure in judicial proceedings where “the treatment of an item reflected on such return is
directly related to the resolution of an issue in the proceeding[.]” 26 U.S.C. § 6103(h)(4)(B).
The IRS contends that the district court’s discovery orders threaten to undermine statutory
protections for taxpayer privacy, and that a writ of mandamus is therefore appropriate.

                                                B.

       In this country taxpayer privacy has a checkered history. The nation’s first federal
income-tax statute did not keep taxpayer information confidential.         To the contrary, when
Congress passed an income tax to finance the Civil War, courthouses and newspapers published
household tax information as a way of encouraging ordinary citizens to police their neighbors’
No. 15-3793                      In re United States of America                        Page 10


compliance with the new law. See Office of Tax Policy, Dep’t of the Treasury, Scope & Use of
Taxpayer Confidentiality & Disclosure Provisions, Vol. I at 15 (2000). In the early twentieth
century, Congress continued to classify tax returns as public records open to general inspection,
subject to regulations promulgated by the Treasury Department. Id. at 17-18. Eventually those
regulations made individual and corporate tax returns generally available to federal agencies and
committees of Congress, but unavailable to the general public. Id. at 20.

       The dangers of that regime became clear when Congress investigated President Richard
Nixon’s alleged abuses of power in connection with his 1972 reelection campaign.
Congressional committees heard testimony that the White House had obtained from the IRS
sensitive tax information on political opponents, and moreover had directed IRS personnel to
audit the returns of particular taxpayers. The House Judiciary Committee thereafter approved an
Article of Impeachment alleging that President Nixon had, among other things, “endeavored
. . . to cause, in violation of the constitutional rights of citizens, income tax audits or other
income tax investigations to be initiated or conducted in a discriminatory manner.”

       In the wake of President Nixon’s resignation, Congress enacted the Tax Reform Act of
1976, which overhauled the rules governing disclosure of taxpayer information. No longer
would the Executive have free rein over the handling of sensitive taxpayer records; instead, as
the Treasury Department’s Office of Tax Policy acknowledged, “Congress undertook direct
responsibility for determining the types and manner of permissible disclosures.” Office of Tax
Policy, Taxpayer Confidentiality Provisions, Vol. I at 22.

                                                1.

       At the core of this statutory regime is the general rule that “[r]eturns and return
information shall be confidential[.]” 26 U.S.C. § 6103(a). “Returns” include any “tax or
information return,” as well as “supporting schedules . . . which are supplemental to, or part of,
the return so filed.”     26 U.S.C. § 6103(b)(1).        Congress has carefully delineated the
circumstances in which returns or return information can be disclosed to government officials or
to the public. IRS officials may, for example, disclose a taxpayer’s own return or return
information to that taxpayer. See 26 U.S.C. § 6103(c). In certain cases, federal officials must
No. 15-3793                       In re United States of America                            Page 11


disclose returns and return information to state tax administrators and local law enforcement.
See 26 U.S.C. § 6103(d).        And the IRS must disclose returns and return information to
Congressional committees upon written request. See 26 U.S.C. § 6103(f).

       Here, the parties and the district court agree—as do we—that applications for tax-exempt
status are not “returns.” See § 6103(b)(1). Rather, the parties say that the applications are
“return information,” which includes, among other things, “a taxpayer’s identity” and “data
. . . collected by the Secretary with respect to . . . the determination of the existence, or possible
existence, of [tax] liability (or the amount thereof)[.]” 26 U.S.C. § 6103(b)(2)(A). Thus, in the
parties’ view, the applicant names on the “Be On the Lookout” lists and spreadsheets are “return
information.”    As described above, the district court accepted that proposition, but held
nonetheless—per the argument of plaintiffs alone—that the names on the lists and spreadsheets
were subject to disclosure under § 6103(h)(4)(B). That subsection provides:

       (4) Disclosure in judicial and administrative tax proceedings.—A return or
       return information may be disclosed in a Federal or State judicial or
       administrative proceeding pertaining to tax administration, but only—

                (B) if the treatment of an item reflected on such return is directly related to
                the resolution of an issue in the proceeding[.]

       The IRS argues that the district court’s application of this subsection was mistaken
because § 6103(h)(4)(B) authorizes disclosure only of information reflected on a return—and the
names at issue here, the IRS says, are instead return information. That argument is correct so far
as it goes. As defined in § 6103, as shown above, a “return” is something different than “return
information”; the applicant names on the “Be On the Lookout” lists and spreadsheets came from
applications for tax-exempt status, rather than from “returns”; and hence the names are not an
item reflected on a “return.” Subsection 6104(h)(4)(B) therefore does not authorize disclosure of
those names.

       The plaintiffs respond that this interpretation reads the words “or return information” out
of the so-called prefatory language of § 6104(h)(4), which again states that “a return or return
information may be disclosed” under (“but only” under) the circumstances described in
subsections (A)-(D). But that argument is plainly wrong. The prefatory language states that “a
No. 15-3793                        In re United States of America                       Page 12


return or return information” may be disclosed as provided in subsections (A)-(D).                In
Congress’s judgment, some of the circumstances described in those subsections warrant
disclosure of “return or return information” alike; other circumstances, namely those described in
the subsection at issue here, warrant disclosure only of information reflected on a “return.” The
point becomes clearer when one views subsections (B) and (C) together:

        A return or return information may be disclosed in a Federal or State judicial or
        administrative proceeding, but only—
        …

        (B) if the treatment of an item reflected on such return is directly related to the
        resolution of an issue in the proceeding; [or]
        (C) if such return or return information directly relates to a transactional
        relationship between a person who is a party to the proceeding and the taxpayer
        which directly affects the resolution of an issue in the proceeding[.]

26 U.S.C. § 6103(h)(4) (emphasis added).

        It was Congress’s prerogative to authorize broader disclosure of taxpayer information
under the circumstances described in subsection (C) than in the circumstances described in
subsection (B). And the mere existence of subsection (C), not to mention (A) and (D), shows
that the words “or return information[,]” as used in the prefatory language, have plenty of
meaning in § 6104(h)(4). Thus, reading subsection (B) to mean what it says—to authorize
disclosure only of information reflected on a return—does not render meaningless the words “or
return information” as used in the prefatory language. Instead that reading honors Congress’s
choice in crafting the provisions. See Dep’t of Homeland Sec. v. MacLean, 135 S. Ct. 913, 919
(2015) (“Congress generally acts intentionally when it uses particular language in one section of
a statute but omits it in another”).

        We therefore hold that 26 U.S.C. § 6103(h)(4)(B) means what it says: only information
that is “reflected on [a] return” may be disclosed under section 6103(h)(4)(B); return information
that is not reflected on a return may not be. Accord In re United States, 669 F.3d 1333, 1339-40
(Fed. Cir. 2012). The district court was mistaken when it held otherwise.
No. 15-3793                       In re United States of America                           Page 13


                                                  2.

       But that does not mean the IRS is entitled to the extraordinary relief it seeks here. For
§ 6103(h)(4) provides neither the first word nor the last on the question whether the names of
applicants for tax-exempt status are subject to disclosure as ordered by the district court. The
first word is on the front of the IRS application forms themselves: “If exempt status is approved,
this application”—including of course the applicant’s name—“will be open for public
inspection.” The last word comes from two provisions that the IRS fails to mention in its
petition: 26 U.S.C. §§ 6104 and 6103(b)(6).

                                                  a.

       As discussed above, the IRS contends in its petition that the “names and other identifying
information of” applicants for tax-exempt status are generally barred from disclosure under
§ 6103. IRS Petition at 2, 16. But § 6104 mandates precisely the opposite for applicants whose
applications are granted. Under § 6104, any successful application for 501(c) or 501(d) tax-
exempt status, “together with any papers submitted in support of such application . . . shall be
open to public inspection at the national office of the Internal Revenue Service.” 26 U.S.C.
§ 6104(a)(1)(A). In that respect, among others, applications for tax-exempt status are very
different from tax returns.    As relevant here, under § 6104, the name of every successful
applicant for tax-exempt status is indisputably public in character. The IRS itself says as much
in the header of the application forms that every applicant for tax-exempt status must fill out.
(See the preceding paragraph.) The IRS said as much when requesting “additional information”
from NorCal, when it warned that, “[i]f we approve your application for exemption, we will be
required by law to make the application and the information that you submit in response to this
letter available for public inspection.” The IRS said as much even in this litigation—during the
IRS’s retreating action through the foothills of § 6103(h)—when it wrote to plaintiffs’ counsel
that “[s]ection 6104(a)(1)(A) permits the public inspection of any letter or document the IRS
issued to an applicant whose application for 501(c) status is approved[.]” And the IRS’s lawyer
conceded in oral argument before this court that “the names of entities that are approved, I agree,
are public.” Yet the IRS failed to mention this elementary legal truth in the district court or in its
petition for extraordinary relief from this court. We therefore hold the obvious: the names and
No. 15-3793                         In re United States of America                      Page 14


identifying information of groups whose applications for tax-exempt status the IRS has already
granted are public information under § 6104. And that means the IRS’s petition is patently
meritless as to the names and identifying information of groups whose applications the IRS has
since granted—which is presumably most of the names and information at issue here, given the
very high approval rate of tax-exemption applications generally.

                                                  b.

       That leaves the names of organizations whose applications remain pending, or who
withdrew their applications, or whose applications the IRS rejected. Presumably none of the
applications reflected on the “Be On the Lookout” lists are still pending, since those applications
were filed over four years ago. But there are likely some groups who chose to withdraw their
applications rather than contend with the IRS’s long delays and requests for “additional
information.”   For the most part the information submitted in those applications remains
confidential “return information.” See Treas. Reg. § 301.6104(a)–1(d), (g). And presumably the
IRS outright denied the applications of some of the groups it allegedly targeted.

       Yet the prospect of any pending, withdrawn, or denied applications only leads us back to
a more fundamental question: whether the names and identifying information of applicants for
tax-exempt status are “return information” in the first place.         As noted above, “return
information” as defined by § 6103(b)(2)(A) includes “a taxpayer’s identity[.]” That term sounds
like it might include an applicant’s name. But here again the IRS has failed to mention a
relevant statutory provision, this time § 6103(b)(6). That provision states in full: “The term
‘taxpayer identity’ means the name of a person with respect to whom a return is filed, his
mailing address, his taxpayer identification number (as described in section 6109), or a
combination thereof.” (Emphasis added.) The word “return” has a meaning just as concrete in
§ 6103(b)(6) as it did in § 6103(h)(4); and that meaning does not include an application for tax-
exempt status. See § 6103(b)(1). Applicants qua applicants file applications, not “returns”; and
thus the name of an applicant for tax-exempt status does not fall within a “taxpayer’s identity” as
that term is defined in § 6103(b)(6) and used in § 6103(b)(2)(A). On this point Congress drew a
clear line, whose contours follow the meaning of “return.” We follow that line here just as we
did in interpreting § 6103(h)(4).
No. 15-3793                        In re United States of America                             Page 15


        The IRS responded at oral argument—as it always seems to respond when seeking to
withhold documents in cases involving § 6103—that the names of applicants for tax-exempt
status are “other data, received by, recorded by, furnished to, or collected by the Secretary
. . . with respect to the determination of the existence, or possible existence, of liability” for a tax.
See § 6103(b)(2)(A). But that argument would prove too much. If “data collected” by the
Secretary includes the name of an applicant for tax-exempt status, so too it includes the name of
a taxpayer who files a return. And in that event Congress was wasting its time when it included
“taxpayer identity” as a type of return information under § 6103(b)(2)(A), since a taxpayer’s
name would already be “data collected” (and thus return information) under the IRS’s
unbounded conception of that term. And Congress was wasting its time yet again when it
carefully defined “taxpayer identity” in § 6103(b)(6) to include names on returns but not
applications—because again, in the IRS’s view, both types of names are data collected (and thus
return information).     All of which is to say that, as a matter of elementary statutory
interpretation, the IRS’s assertion that applicant names are return information is meritless.

        Section 6104 likewise reveals that the names of applicants for tax-exempt status are not
“return information.” The point is highly technical but worth making here. Section 6104(c)
provides a mechanism by which the IRS may tip off state authorities regarding the IRS’s
intention to deny tax-exempt status to an organization that has applied for it. See 26 U.S.C.
§ 6104(c)(2). That subsection specifies in one subparagraph that the IRS may disclose to state
authorities “the names, addresses, and taxpayer identification numbers of organizations which
have applied for recognition as organizations described in section 501(c)(3).”               26 U.S.C.
§ 6104(c)(2)(A)(iii) (emphasis added).       The next subparagraph authorizes the IRS to make
“additional disclosures,” namely, “[r]eturns and return information of organizations with
respect to which information is disclosed under subparagraph (A) may be made available for
inspection by or disclosed to an appropriate State officer.” 26 U.S.C. § 6104(c)(2)(B) (emphasis
added). But Congress would have had no need separately to authorize disclosure of the “names,
addresses, and taxpayer identification numbers” in § 6104(c)(2)(A)(iii) if that information was
already “return information” subject to disclosure under § 6104(c)(2)(B). The rules of statutory
interpretation cut both ways, and the rules that cut in favor of the IRS’s reading of
No. 15-3793                      In re United States of America                         Page 16


§ 6103(h)(4)(B) here cut against the IRS’s reading of “return information” to include applicant
names and identifying information.

       Still more support for our interpretation comes from the D.C. Circuit’s opinion in Ryan v.
Bureau of Alcohol, Tobacco & Firearms, 715 F.2d 644 (D.C. Cir. 1983) (Scalia, J.). There the
court considered a situation analogous to the one presented here: whether a member of the
public could access a list of the names of manufacturers that had submitted Forms 4328, which
provided notice of intent to engage in the manufacture of domestic liquor bottles. The ATF
resisted disclosure on the ground that the names were return information under § 6103 because
they had been provided “for ascertaining tax liability.” Id. at 645. The district court agreed. But
then-Judge Scalia, writing for himself and then-Judge Ruth Bader Ginsburg, declined to affirm
on those grounds. Instead he concluded that Form 4328 was an “information return” within the
meaning of § 6103(b)(1), and that—because the manufacturers had filed a “return”—the
manufacturers’ names fell within the term “taxpayer identity” as defined by § 6103(b)(6) and
used in § 6103(b)(2)(A). 715 F.2d at 647. Here, unlike in Ryan, the applications at issue—the
Forms 1023 and 1024 submitted to the IRS—are undisputedly not returns.

       We recognize that, in another case, the D.C. Circuit held that the names of applicants for
tax-exempt status are “return information.” See Landmark Legal Foundation v. IRS, 267 F.3d
1132, 1135 (D.C. Cir. 2001). But that holding is unpersuasive for a simple reason. The
Landmark court stated that the names of applicants for tax-exempt status are “return
information” because § 6103(b)(2)(A) “specifically covers ‘a taxpayer’s identity.’” Id. (quoting
§ 6103(b)(2)(A)) (emphasis in original). But the court never referenced Congress’s express
definition of that term in § 6103(b)(6)—the IRS apparently failed to mention it there too—and
thus the court seemed unaware throughout that “taxpayer’s identity” includes only names on a
return, not on an application.

       For all of these reasons, we hold that the names, addresses, and taxpayer-identification
numbers of applicants for tax-exempt status are not “return information” under § 6103(b)(2)(A).
And we otherwise emphasize that the phrase “data, received by, recorded by, furnished to, or
collected by the Secretary[,]” as used in § 6103(b)(2)(A), does not entitle the IRS to keep secret
(in the name of “taxpayer privacy,” no less) every internal IRS document that reveals IRS
No. 15-3793                      In re United States of America                      Page 17


mistreatment of a taxpayer or applicant organization—in this case or future ones. Section 6103
was enacted to protect taxpayers from the IRS, not the IRS from taxpayers.

                                          *    *     *

       In closing, we echo the district court’s observations about this case. The lawyers in the
Department of Justice have a long and storied tradition of defending the nation’s interests and
enforcing its laws—all of them, not just selective ones—in a manner worthy of the Department’s
name. The conduct of the IRS’s attorneys in the district court falls outside that tradition. We
expect that the IRS will do better going forward. And we order that the IRS comply with the
district court’s discovery orders of April 1 and June 16, 2015—without redactions, and without
further delay.

       The petition is denied.